Citation Nr: 1740058	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-44 202		DATE
Advanced on the Docket
		

THE ISSUE

Propriety of a reduction of evaluation of the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent disabling, effective from September 1, 2013 and, otherwise, entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REMAND

The Veteran served on active duty from October 1951 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

A December 2014 VA audiology treatment record noted minor decreases in thresholds since the prior test of April 2012.  The examiner performed puretone audiometric testing.  Although the examiner noted a bilateral mild sloping to profound sensorineural hearing loss 500 to 8000 Hz.  The specific numerical values for the puretone thresholds were not included with the record.  The RO should attempt to obtain and associate with the claims file the audiogram or the specific individual puretone threshold levels for 1000 to 4000 Hz and any associated speech discrimination test results.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the December 2014 VA audiogram and/or the specific numerical values for the puretone thresholds in decibels at 1000 to 4000 Hz at that time and any associated speech discrimination test results.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Services

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




